                         Case 20-30090-KRH        Doc 14     Filed 01/31/20 Entered 01/31/20 16:35:07              Desc Main
                                                            Document      Page 1 of 2




                                                    IN THE UNITED STATES BANKRUPTCY COURT
                                                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                                               RICHMOND DIVISION
                               In re:
                               BRANDON MICHAEL DEAVERS,                                CHAPTER 13
                               DEBTOR.                                                 CASE NO. 20-30090-KRH

                                               OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN
                                                                              NOTICE

                               YOUR RIGHTS MAY BE AFFECTED. YOU SHOULD READ THESE PAPERS CAREFULLY AND DISCUSS THEM WITH
                               YOUR ATTORNEY, IF YOU HAVE ONE IN THIS BANKRUPTCY CASE. (IF YOU DO NOT HAVE AN ATTORNEY, YOU
                               MAY WISH TO CONSULT ONE.)

                               IF YOU DO NOT WISH THE COURT TO SUSTAIN THE OBJECTION SOUGHT HEREIN, OR IF YOU WANT THE COURT
                               TO CONSIDER YOUR VIEWS ON THE OBJECTION, THEN YOU MUST ATTEND THE HEARING ON THIS MATTER,
                               OTHERWISE, THE COURT MAY DEEM OPPOSITION WAIVED, TREAT THE OBJECTION AS CONCEDED, AND ISSUE
                               AN ORDER SUSTAINING THE OBJECTION WITHOUT FURTHER NOTICE OR HEARING.

                               THE HEARING IS SCHEDULED TO BE HELD ON FEBRUARY 26, 2020 AT 11:10 A.M.
                               AT THE U.S. BANKRUPTCY COURT, 701 EAST BROAD STREET, IN COURTROOM
                               NUMBER 5000, RICHMOND, VA 23219.

                                        COMES NOW, Nissan Motor Acceptance Corp. (“Secured Creditor”), by Counsel, and
                               objects to the confirmation of the Chapter 13 Plan and the Motion to Value Collateral
                               contained therein (the “Plan”) and in support thereof, represents unto the Court:
                                        1.     Secured Creditor has a validly perfected security interest in a 2018 Nissan
                               Sentra, pursuant to a valid Retail Installment Sale Contract dated September 5, 2018.
                                        2.     The Proof of Claim (2-1) filed on January 27, 2020 by this Secured Creditor
                               establishes a total debt of $17,396.09 due as of the bankruptcy filing date, including pre-
                               petition arrears of $3,911.28.
                                        3.     The Plan is underfunded and contains no provisions for Secured Creditor’s
                               claim, which violates 11 U.S.C. § 1325(a)(5)(B)(ii).
                                        4.     In addition, the Plan does not provide adequate protection payments to this
                               Secured Creditor’s as required by 11 U.S.C. § 361 and does not meet the “feasibility”
                               requirement of 11 U.S.C. §1325(a)(6).
                                        5.     Any Chapter 13 Plan proposed by the Debtor must provide for and
                               eliminate the objections specified above in order to be feasible and to provide adequate
Brandon R. Jordan, Esquire
Counsel for Plaintiff
Samuel I White, P.C.
Bar No. 72170
1804 Staples Mill Road
Suite 200
Richmond, VA 23230
(804) 290-4290
File No. 74834
Case 20-30090-KRH       Doc 14     Filed 01/31/20 Entered 01/31/20 16:35:07           Desc Main
                                  Document      Page 2 of 2


      protection to this Secured Creditor.    It is respectfully requested that this Court deny
      confirmation of the Plan.
             WHEREFORE, the undersigned requests as follows:
             1.      That confirmation of the proposed Plan be denied;
             2.      Debtor be required to modify the Plan to honor the terms and conditions of
      the Deed of Trust; and
             3.      For such other relief as this Court deems proper.
                                                   Respectfully Submitted,

                                                   NISSAN MOTOR ACCEPTANCE CORP.


                                                   By: /s/ BRANDON R. JORDAN
                                                   Eric D. White, Esquire, Bar No. 21346
                                                   Michael T. Freeman, Esquire, Bar No. 65460
                                                   Brandon R. Jordan, Esquire, Bar No. 72170
                                                   Johnie R. Muncy, Esquire, Bar No. 73248
                                                   Nisha R. Patel, Esquire, Bar No. 83302
                                                   Samuel I. White, P.C.
                                                   1804 Staples Mill Road, Suite 200
                                                   Richmond, VA 23230
                                                   Tel.: (804) 290-4290
                                                   Fax: (804) 290-4298
                                                   bjordan@siwpc.com

                                       CERTIFICATE OF SERVICE

              I certify that on January 31, 2020, the foregoing Objection was served via CM/ECF on
      Suzanne E. Wade, Trustee, and James E. Kane, Counsel for Debtor, at the email addresses
      registered with the Court, and that a true copy was mailed via first class mail, postage
      prepaid, to Brandon Michael Deavers, Debtor, 10480 Karen Court, King George, VA 22485.

                                                   /s/ BRANDON R. JORDAN
                                                   Brandon R. Jordan, Esquire
                                                   Samuel I. White, P. C.
